DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/25/2022 has been entered.

Claims 12-25 are pending in this application, Claims 19-25 are acknowledged as withdrawn, Claims 1-18 were examined on their merits.

The objection to Claim 12 because of minor grammatical informalities has been withdrawn due to the Applicant’s amendments to the claims filed 03/25/2022.



The rejection of Claims 12-17 under pre-AlA 35 U.S.C. § 103(a) as being
unpatentable over Finney et al. (2007), in view of Bjeoumikhov et al. (2005), both
cited in the IDS, as evidenced by Wolford et al. (2011), and Bacaner et al. (1973) has been withdrawn due to the Applicant’s amendments to the claims filed 03/25/2022.

The rejection of Claims 12-18 under pre-AlA 35 U.S.C. § 103(a) as being
unpatentable over Finney et al. (2007), in view of Bjeoumikhov et al. (2005), both
cited in the IDS, as evidenced by Wolford et al. (2011), and Bacaner et al. (1973), as
applied to Claims 12-17, and further in view of Yellepeddi et al. (US 5,406,608),
of record, has been withdrawn due to the Applicant’s amendments to the claims filed 03/25/2022.

Response to Arguments

Applicant’s arguments with respect to claim(s) 12-18 under 35 U.S.C § 103(a) as set forth above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Objections

Claim 12 is objected to because of the following informalities:  The “c” and “d” are missing parentheses.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-18 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 12 now recites, “a) providing one or more living, biological cells which are loaded with an analyte; b) measuring a first amount of the analyte; 
c) unloading at least a portion of the analyte from the living cells; and d) measuring the analyte after it is unloaded from the cells in the presence of the living cells using x-ray fluorescence emitted by an energy dispersive x-ray fluorescence spectrometer equipped with a microfocus x-ray tube”.  There is insufficient support for these limitations in the originally filed disclosure.  Figure 1 only describes the steps of:  providing cells loaded with an analyte, unloading a portion of analyte from the cells and measuring analyte with x-Ray fluorescence.  There is no first measurement of analyte as now claimed nor any indication that the cells are living throughout the process.  Figure 2 describes the steps of:  providing cells, adding analyte to cells and measuring with X-Ray fluorescence.  There is no step of unloading at least a portion of the analyte from the cells prior to measurement with X-Ray fluorescence nor any indication that the cells are living throughout the process.  These two separate, alternative methods are described in the Specification as filed at Pg. 3, Lines 17-25 and Pg. 4, Lines 6-20.  While the disclosure indicates that the cells are preferably “living” (see Specification, Pg. 4, Line 23), there is no teaching that the cells must remain alive throughout the claimed process.  The disclosure teaches at Pg. 7, Lines 28-32 and Pg. 8, Lines 1-5) that:  “The analyte is preferably measured while it is co-located with the cells because it allows real time or near real time measurements and easily analyzed analyte efflux measurement, but the analyte may be measured after the cells are lysed, after the analyte has been unloaded from the cells, or the difference between the analyte which is loaded in the cells and the amount of analyte to which the cells have been exposed may be measured. Removing or reducing the matrix, such as by lysing the cells or drying the cells can produce superior measurement limits.  
This embodiment of the method of the present invention may readily be multiplexed”.  Again the disclosure does not provide any teaching that the cells must remain alive throughout the claimed process, during the analyte measurement process and lays out separate, non-combined single embodiments of measuring analyte. 
The Examiner notes that the disclosure indicates the advantages of utilizing lysed (therefore dead) or dried cells.  Further, the disclosure does not teach what “embodiment” may be “multiplexed” or define the term “multiplexed” such that the ordinary artisan would comprehend what is being done.  The sole working example at Pages 12-14 of the Specification is likewise silent with regard to the living status of the cells throughout the measurement process, appears to show discrete time points (see Figs. 6-7), and does not teach that the cells are measured after loading with analyte and measured after unloading analyte as now claimed.  Applicant is required to indicate with specificity where support for the claimed subject matter may be found or delete the New Matter.  Claims 13-18 are rejected as being dependent upon rejected Claim 12.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/           Examiner, Art Unit 1653                                                                                                                                                                                                        07/15/2022